Citation Nr: 1204777	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation in excess of 40 percent for fibromyalgia under 38 C.F.R. § 3.321.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1989 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD and granted service connection for fibromyalgia, rated 20 percent disabling.

In an August 2009 decision, the Board affirmed the denial of service connection for PTSD, and granted an increased, 40 percent schedular evaluation for fibromyalgia.  An evaluation in excess of 40 percent, based on extraschedular evaluation under 38 C.F.R. § 3.321, was denied.

The Veteran appealed the denial of service connection and the denial of entitlement to a yet higher extraschedular evaluation for fibromyalgia to the United States Court of Appeals for Veterans Claims, which in July 2010, based on a Joint Motion, vacated the Board's decision and remanded the matters for further consideration.  The grant of entitlement to a schedular 40 percent evaluation for fibromyalgia was not disturbed, and the RO has implemented that grant in an October 2009 decision.

In June 2011, the Board reconsidered the claims, consistent with the Joint Motion.  Service connection for PTSD was granted; the RO implemented that grant in an October 2011 decision.  As this was a full grant of the benefit sought on appeal, there is no further question before the Board with respect to the PTSD issue.

The Board also remanded the issues of extraschedular evaluation of fibromyalgia and the inferred claim of entitlement to TDIU to the RO.  Entitlement to TDIU must be considered as a possible avenue of entitlement to a 100 percent evaluation, in light of evidence of unemployment and allegations such is due to service connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO adjudicated the TDIU issue in October 2011; it remains on appeal, however, as part of the claim for increased evaluation for fibromyalgia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The June 2011 Board remand, in compliance with the March 2010 Court directives reflected in a Joint Motion, required a fibromyalgia examination in which the VA examiner clearly identified all current symptoms and manifestations of fibromyalgia.  Complaints of malaise, night sweats, panic attacks, relationship problems, anger problems, memory loss, respiratory problems, and vision disturbances had to be specifically addressed, and opinions offered as to whether or not each was associated with fibromyalgia.

VA fibromyalgia and psychiatric examinations were conducted in August 2011.  Both examiners discussed the relative symptoms and complaints of the Veteran.  The fibromyalgia examiner opined that malaise, night sweats, panic attacks, relationship problems, anger problems, and memory loss could be related to either fibromyalgia or PTSD; the psychologist identified them as symptoms of PTSD.  The Veteran denied any respiratory problems.  With respect to these items, the requirements of the Court's Joint Motion and the Board's remand are substantially met.  The symptoms are clearly identified and their relationship to and consideration under the rating schedule is set forth.

With respect to complaints of vision impairment, however, further development is required.  The Veteran complains of spots in his vision, but physical examination of the eyes has been normal.  No ophthalmological examination has been conducted.  It is unclear from the findings of the August 2011 examiners how reported vision disturbances could be related to fibromyalgia or PTSD, or even if there is any actual chronic functional impairment.  Remand is required to determine the presence or absence of any disability and, if present, to obtain an opinion regarding any relationship to a service connected condition.

Further, as a claim for TDIU is dependent upon the degree and rating of the impairments due to individual disabilities, that issue is inextricably intertwined with the evaluation of fibromyalgia.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In denying entitlement to TDIU in October 2011, the RO cited the Veteran's failure to return a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which contains information vital to the adjudication of the issue.  The RO also found that the Veteran was self-employed as a motorcycle repairmen; this finding appears to be at odds with the observations of the examining doctors, reports of treating doctors, and the statements that employment status could not be determined in the absence of a 21-8940.  

In light of the need for remand of the TDIU issue, clarification of the evidence is possible.  The Veteran should be afforded another opportunity to submit a VA Form 21-8940, and should be asked for documentation of his employment, to include tax returns or lay statements regarding the extent of his activities.

Finally, updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA New Mexico Health Care System, to include all medical centers and clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2011 to the present.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such.  Inform him that information contained in this form is vital to consideration of his TDIU claim, and a failure to complete and return the form may have a negative impact on his application.  

The Veteran must be asked to provide copies of tax returns (to include W-2s) for the past 5 years, as well as statements from himself, family, friends, or customers regarding the extent of his business activities.

3.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify any current disability of the eyes, and must opine as to whether such is at least as likely as not any such is related to service connected fibromyalgia.  The complaints of "spots" in his vision must be specifically addressed.  The impact on occupational functioning of any eye disability must be commented on. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



